Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 07, 2017

The Court of Appeals hereby passes the following order:

A17D0260. CHARLES AVERY BROWN v. THE STATE.

      Following a 2016 guilty plea, Charles Avery Brown filed a motion for an out-
of-time appeal.1 The trial court denied the motion, and Brown filed this timely
application for discretionary appeal.
      The denial of a motion for an out-of-time appeal is directly appealable.
Lunsford v. State, 237 Ga. App. 696, 696 (515 SE2d 198) (1999); see also
Wetherington v. State, 296 Ga. 451 (769 SE2d 53) (2015) (addressing merits of direct
appeal from denial of motion for out-of-time appeal following guilty plea).
Accordingly, this application for discretionary appeal is hereby GRANTED pursuant
to OCGA § 5-6-35 (j). Brown shall have ten days from the date of this order to file
his notice of appeal in the trial court if he has not already done so. OCGA § 5-6-35




      1
        Brown has appeared before this Court in other cases. See Case Nos.
A15D0270 (decided March 12, 2015); A15I0247 (decided July 24, 2015); A15D0489
(decided August 6, 2015).
(g). The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/07/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.